DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 recites “a second dielectric layer in the first wafer” in line 2.  The limitation does not clearly convey the location of the second dielectric layer, the examiner suggests “a second dielectric layer on a frontside of the first wafer”. Appropriate correction is required. 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the electrical connectors in the openings" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 establishes that electrical connectors are present but the claims do not establish that the electrical connectors are in openings.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, 16, 17, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yu (US 2018/0158749).
Regarding claim 1.
Yu teaches a method comprising: bonding a first wafer (110) to a first carrier (205), wherein the first wafer comprises a semiconductor substrate (paragraph 20-21), and a first plurality of through-vias (120) extending into the semiconductor substrate (fig 1,2) (paragraph 20-23); bonding a first plurality of chips (212,222) over the first wafer (fig 4-9), with gaps located between the first plurality of chips (fig 4,7); performing a gap-filling process to form gap-filling regions in the gaps (fig 5,8) (paragraph 38-48); bonding a second carrier (206) onto the first plurality of chips (261) and the gap-filling regions (fig 20) (paragraph 75-76); de-bonding the first carrier (205) from the first wafer (fig 22) (paragraph 77); and forming electrical connectors (985) electrically connecting to conductive features in the first wafer, wherein the electrical connectors are electrically connected to the first plurality of chips through the first plurality of through-vias (fig 22) (paragraph 77-78).
 Regarding claim 2. 
 Yu teaches a front side of the first wafer (110) is bonded to the first carrier (205) (fig 1,2), and wherein the method further comprises: polishing the semiconductor substrate (110) to reveal the first plurality of through-vias (120) (fig 3); and forming bond pads (125) to electrically connect to the first plurality of through-vias (120) (fig 3,4) (paragraph 31-40).
 Regarding claim 3.
Yu teaches the first wafer is bonded to the first carrier through fusion bonding (paragraph 35). 
Regarding claim 4.
Yu teaches forming a first dielectric layer (210) as a surface layer of the first carrier (205) (paragraph 33-34), wherein the first dielectric layer (210) is bonded to a second dielectric layer (140) in the first wafer (110) (paragraph 30-31).
Regarding claim 5.
Yu teaches the first plurality of chips are bonded over the first wafer through hybrid bonding (paragraph 40-46).
Regarding claim 7.
Yu teaches bonding a second plurality of chips (233) onto the first plurality of chips (213) (fig 9) (paragraph 49).
 Regarding claim 8.
Yu teaches de-bonding the second carrier from the first plurality of chips (paragraph 79).
Regarding claim 9.
Yu teaches performing a singulation process to separate the first plurality of chips and additional chips in the first wafer into a plurality of packages, wherein each of the plurality of packages comprises a portion of the second carrier (fig 22-24) (paragraph 77-79).
Regarding claim 10.
Yu teaches the bonding the first wafer to the first carrier comprises bonding the first wafer to a blank silicon wafer (paragraph 33).
 Regarding claim 11.
Yu teaches a method comprising: forming gap-filling regions (216) to fill gaps between a plurality of chips (213) to form a reconstructed wafer (fig 5) (paragraph 38-48); bonding a wafer (111) with the plurality of chips (261)(fig 4-9) (paragraph 38-48)), wherein the wafer comprises: a semiconductor substrate (115) extending to all edges of the wafer (fig 1); and a plurality of through-vias (120) extending from a front surface to an intermediate level of the semiconductor substrate (fig 1) (paragraph 20-25), wherein the intermediate level is between the front surface and a back surface of the semiconductor substrate (fig 1); thinning the semiconductor substrate (111) to reveal the plurality of through-vias (120) (fig 2,3); and forming a plurality of electrical connectors (985) electrically connecting to the plurality of through-vias (120) (fig 22) (paragraph 77-78).
Regarding claim 12.
Yu teaches bonding the wafer (110) to a carrier (205) (fig 2) (paragraph 20-24), wherein the bonding the plurality of chips to the wafer is performed at a time the wafer is bonded to the carrier, and before the gap-filling regions are formed (fig 4-9).
Regarding claim 13.
Yu teaches after the gap-filling regions are formed, de-bonding the carrier (205) from the wafer (111) (fig 25,26) (paragraph 77-80).
 Regarding claim 14.
 Yu teaches bonding the plurality of chips to a carrier (205), wherein the gap-filling regions are formed on the plurality of chips (213,222) that have been bonded to the carrier (fig 4-8) (paragraph 38-48).
 Regarding claim 16.
Yu teaches a method comprising: bonding a front side of a first wafer (110) to a first carrier (205) (fig 1,2); with the first wafer bonding to the first carrier, thinning a semiconductor substrate of the first wafer to reveal a plurality of through-vias in the first wafer (fig 3); forming a first plurality of bond pads (125) and a first dielectric layer on a backside of the first wafer (111) (paragraph 37-40) (fig 4); bonding a plurality of chips (253) to the first plurality of bond pads and the first dielectric layer through hybrid bonding (paragraph 38-44) (fig 4-9); de-bonding the first carrier (205) from the first wafer (111) and the plurality of chips (fig 22); and forming electrical connectors (985) on the front side of the first wafer (111), wherein the electrical connectors are electrically connected to the plurality of through-vias (fig 22) (paragraph 76-80).
Regarding claim 17.
Yu teaches the first wafer is bonded to the first carrier through fusion bonding (paragraph 35), with a second dielectric layer in the first wafer. 
Regarding claim 20.
Yu teaches before de-bonding the first carrier (205), bonding a second carrier (206) (fig 20,22), wherein the first carrier and second carrier are on opposite sides of the first wafer and the plurality of chips (fig 20) (paragraph 75-78). 
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0158749) as applied to claim 1 and further in view of Haba (US 2020/0219852).
Regarding claim 6.
Yu teaches elements of the claimed invention above.
Yu does not teach a second wafer bonded to the first wafer.
Haba teaches bonding the first plurality of chips (304) over the first wafer (102), bonding a second wafer (102) over the first wafer, wherein the first plurality of chips are further bonded over the second wafer (fig 1-3) (paragraph 21-39).
It would have been obvious to one of ordinary skill in the art to provide a second wafer bonded to the first wafer in order to provide more functionality or bandwidth (paragraph 2-3) 
  Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0158749) as applied to claim 11 and further in view of Yu (US 2018/0158749).
Yu teaches elements of the claimed invention above.
Yu further teaches when the wafer is bonded with the plurality of chips, the plurality of chips are in the reconstructed wafer (paragraph 9).
 Yu does not teach debonding the carrier prioer to bonding the chip stack to the wafer.
Yu teaches before bonding the wafer with the plurality of chips, de-bonding the carrier (205) from the plurality of chips (253) and the gap-filling regions (257) (12-16) (paragraph 57-62).
It would have been obvious to one of ordinary skill in the art to debond the carrier from the chip stack prior to the die bonded to the wafer can comprise a plurality  of thinned die (paragraph 60).
  Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0158749) as applied to claim 16 and further in view of Lu (US 2011/0063815).
Regarding claim 18.
Yu teaches elements of the claimed invention above.
Yu does not teach how to form solder bumps.
Lu teaches patterning the second dielectric layer to form openings; and electrically plating the electrical connectors in the openings (paragraph 30) (fig 3).
It would have been obvious to one of ordinary skill in the art to electroplate a layer of the connector in order to provide a copper layer that will improve the wetting and therefore the bond of the solder (paragraph 30).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0158749) as applied to claim 16 and further in view of Haba (US 2020/0219852).
Regarding claim 19.
Yu teaches elements of the claimed invention above.
Yu does not teach a second wafer bonded to the first wafer.
Haba teaches bonding the first plurality of chips (304) over the first wafer (102), bonding a second wafer (102) over the first wafer, wherein the first plurality of chips are further bonded over the second wafer (fig 1-3) (paragraph 21-39).
It would have been obvious to one of ordinary skill in the art to provide a second wafer bonded to the first wafer in order to provide more functionality or bandwidth (paragraph 2-3)
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817     

/BRADLEY SMITH/Primary Examiner, Art Unit 2817